This is a claim of James G. Davis, Director General of Railroads and agent' appointed by the President of the United States pursuant to the terms of the Transportation Act of 1920, for freight charges for transportation of coal during March and April 1918, over C. P. & St. L. E. E. to Illinois School for the Deaf, Jacksonville, Illinois, in the sum of two hundred eighty-eight and 65/100 ($288.65) dollars. Ho objection or defense of the claim is interposed by or on behalf of the State and the Attorney General representing defendant, consents to an award herein in the sipn of two hundred eighty-eight and 65/100 ($288.65) dollars. We therefore award the claimant the sum of two hundred eighty-eight and 65/100 ($288.65) dollars.